Case 1:20-cv-03834-PKC Document 34 FiledcOGf8A220 PaAgeecllobi22

| HIN
a 2
UNITED STATES DISTRICT COURT FF et Pe

SOUTHERN DISTRICT OF NEW YORK ...- i
pl tof 8 |
OM ended |

Alcoa Corporation and Alcoa USA Corp.,  |/

4

 

 

Plaintiffs, / Civil Action No. 20-cv-3834
V. /

|
Anheuser-Busch InBev SA/NV, Anheuser+
Busch Companies, LLC, Metal Container}
Corporation,

Defendants. \
\

 

 

Before the Court is the parties’ Joint Letter Motion to Seal Commencement Documents
(the ‘““Motion”). Having read and considered the parties’ Motion, and for good cause shown, the
Motton is GRANTED.

The Clerk of the Court is directed to:

1, Unseal the case and upload the unredacted copies of Plaintiffs’ Complaint and
Exhibits “A”, “C”, and “D” to the Court’s Electronic Case Filing system (“ECF”) in
accordance with normal public docketing procedure;

2. Upload a redacted copy of Exhibit “B” to Plaintiffs’ Complaint to the Court’s ECF
system;

3, Maintain an unredacted copy of Exhibit “B” to Plaintiffs’ Complaint under seal; and

 

 
Case 1:20-ev-03834-PKE Docurnent 34 Alédcdemehz20 Aagge220bi22

4, Change the status of this matter to public, allowing ECF filing and case management
in accordance with the Local Rules of the United States District Court for the
Southern District of New York.

Further, Defendants’ request to file their answer, motion, or other response to the

Complaint by email to chambers in the event that ECF filing is not available in this matter by the
deadline for such response is GRANTED.
IT IS SO ORDERED,

New York, NY

June 6, 2020 /s/ John G. Koeltl

 

The Honorable John G. Koeltl
United States District Judge
